TANGIBLE PROPERTY LICENSE AGREEMENT
 


 
This Agreement is entered into by and between the University of Utah Research
Foundation, a Utah non-profit corporation having a principal place of business
located at 615 Arapeen Drive, Suite 310, Salt Lake City, Utah 84108 (“UURF”),
the University of Utah, a body politic and corporate of the State of Utah
(“University” and, together with UURF, “Utah”), and Stem Cell Assurances, Inc.
(name changed to BioRestorative Therapies, Inc.), a Nevada Corporation having a
principal place of business located at 555 Heritage Drive, Suite 130, Jupiter,
Florida 33458  (“Licensee”).
 
 
Recitals
 
A.           Utah is the owner of certain Tangible Property (as later defined
herein) that was made, created, and/or developed at University.
 
B.           Licensee desires to obtain a license to use Transferred Tangible
Property (as later defined herein) for the limited purpose of internal research
upon the terms and conditions hereinafter set forth.
 
C.           Utah has determined that such use of the Transferred Tangible
Property by Licensee is in the public’s best interest and is consistent with
University’s educational and research missions and goals.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the parties agree as follows:
 
 
1.  
Definitions

 
1.1  
“Affiliate” means any company or other business entity that, directly or
indirectly, controls, or is controlled by, or is under common control by
Licensee.  Solely for purposes of this definition, the term “control” means the
possession of the power to direct or cause the direction of the management and
policies of the entity, whether through ownership of voting securities or by
contract.  Control will be presumed if an entity owns, either of record or
beneficially, at least fifty percent (50%) of the voting stock of the other
entity.  An entity will be deemed an Affiliate only while such ownership or
control relationship continues

 
1.2  
“Effective Date” date means August 16, 2011.

 
1.3  
“Fair Market Value” means the cash consideration which Licensee or its Affiliate
would realize from an unaffiliated, unrelated buyer in an arm’s length sale of
an identical item sold in the same quantity, under the same terms, and at the
same time and place.

 
1.4  
 “Licensed Field” means internal research use only NOT for further re-sale,
distribution, or any other transfer to third parties.

 
1.5  
“Term” shall mean that period between the Effective Date and the second (2nd)
anniversary of the Effective Date, or termination of the Agreement pursuant to
Article 6 hereof, whichever is earlier.  After the Term, Utah shall have no
obligation to provide Tangible Property to Licensee, but Licensee’s license to
use the Transferred Tangible Property shall continue indefinitely.

 
1.6  
“Tangible Property” shall mean discarded adipose tissue from surgical operations
and as further defined in Exhibit A,.  Tangible Property shall not include any
material derived from Transferred Tangible Property.

 


The University of Utah
Licensee:
U#: 5155
Page 1 of 8
 

--------------------------------------------------------------------------------

 
 
1.7  
“Transferred Tangible Property” shall mean Tangible Property provided to
Licensee under the Agreement.  Transferred Tangible Property shall be provided
as individual “Samples” (approximately 2”x2” tissue samples).

 
1.8  
“Purchase Order” shall mean a document issued by Licensee to Utah indicating the
number of Samples requested at the price stated in Section 3.  Utah is under no
obligation to accept any Purchase Order.

 
 
2.  
Grant

 
2.1  
Non-Exclusive License Grant.

Subject to any obligations of Licensor to the U.S. Government with respect to
the Tangible Property, Utah hereby grants to Licensee a non-exclusive license to
use the Transferred Tangible Property in the Licensed Field.
 
2.2  
Affiliates.

Licensee may extend the license granted herein to not more than one Affiliate if
the Affiliate consents in writing to be bound by this Agreement to the same
extent as Licensee.
 
2.3  
Ownership of Tangible Property.

Utah shall retain ownership of the Tangible Property but not of any material
derived from Transferred Tangible Property.
 
2.4  
Intellectual Property Ownership.

Licensee shall retain all intellectual property developed using the Transferred
Tangible Property, including all intellectual property to materials derived from
the Transferred Tangible Property, wherein such intellectual property is
conceived and/or created (a) by Licensee employees, Licensee personnel, or
personnel authorized by Licensee, or (b) by Dr. Amit Patel in his capacity as a
member of Licensee’s Scientific Advisory Board pursuant to the Scientific
Advisory Board Agreement between Licensee and Dr. Amit Patel dated June 24, 2011
(“SAB Agreement”).
 
Except for Dr. Amit Patel pursuant to 2.4(b), this section shall not apply to
any intellectual property developed by Utah, its employees, faculty, staff, and
affiliates, including, but not limited to, intellectual property conceived,
developed, or created through use of Tangible Property.
 
Utah recognizes Dr. Amit Patel is a member of Licensee’s Scientific Advisory
Board AND an employee of Utah and has certain obligations to each
organization.  The foregoing notwithstanding, Licensee recognizes that Dr. Amit
Patel is an employee of the University of Utah and has certain obligations
regarding intellectual property conceived, reduced to practice, authored,
developed, or the like, whether patentable or not, for which the University of
Utah may claim ownership, pursuant to applicable University of Utah
policy.  Unless otherwise indicated, nothing in this Agreement shall be
construed as restricting any rights the University of Utah may have in any such
intellectual property or restrict or modify any University of Utah policy or
procedure.  Further, in performing his obligations for Licensee, Dr. Amit Patel
shall not be an agent or employee, or under the sponsorship, auspices, or
control of the University of Utah and the University of Utah does not assume any
responsibility, express or implied, for the actions or omissions of Dr. Amit
Patel in his performance of the obligations for Licensee.
 
2.5  
Sublicensing; Commercial Use.

Licensee shall not have the right to enter into sublicensing agreements for the
Transferred Tangible Property without the prior written consent of UURF, which
consent may be withheld for any reason.  Licensee shall not sell, lease,
license, distribute, or otherwise transfer the Transferred Tangible Property to
any third party, including any Affiliate which is an end-user of the Transferred
Tangible Property, except as specified in Section 2.2.
 


The University of Utah
Licensee:
U#: 5155
Page 2 of 8
 

--------------------------------------------------------------------------------

 
2.6  
No Other Rights Granted.

Nothing in this Agreement shall be construed to confer any rights upon Licensee
by implication, estoppel or otherwise as to any technology or patent rights of
Utah or any other entity, other than the right to use the Transferred Tangible
Property as specified herein.
 
2.7  
No Limitations on Utah Use.

Nothing in this Agreement shall be construed to limit in any way Utah’s rights
in and to the Tangible Property, by implication, estoppel or otherwise.  Without
limiting the generality of the foregoing, Utah retains all rights to
manufacture, have manufactured, use, practice, license or transfer Tangible
Property for any purpose in Utah’s sole discretion.  Additionally, Utah retains
rights to publish the general scientific findings from research conducted in
whole or in part at the University related to the Tangible Property.
 
 
3.  
License Fee and Sample Fee’s

 
In consideration of the rights granted by Utah to Licensee under this Agreement,
Licensee will pay to UURF a non-refundable license issuance fee of ZERO Dollars
($0) (the “License Fee”), which amount shall be due and payable in full within
ten (10) days after the Effective Date.  Licensee agrees to pay $1,500 per
Sample, which amount shall be due and payable in full within thirty (30) days
after Utah receives and accepts a Purchase Order from Licensee.  The Purchase
Order shall indicate the number of Samples desired.  If Licensee purchases ten
(10) or more Samples in one Purchase Order, Licensee agrees to pay $1,000 per
Sample, which amount shall be due and payable in full within thirty (30) days
after Utah receives, and accepts said Purchase Order from Licensee.  Utah shall
have no obligation to accept any Purchase Order from Licensee.
 
 
4.  
Confidentiality

 
4.1  
Definition of Confidential Information.

For purposes of this Agreement, “Confidential Information” shall mean and
include all information identified in writing as confidential or proprietary, or
disclosed orally and identified as confidential or proprietary at the time of
disclosure (which designation will be confirmed in writing within thirty (30)
calendar days following such disclosure), disclosed by one party (the
“Disclosing Party”) to the other party hereto (the “Receiving Party”).  For
purposes of this Article 4, Confidential Information shall not include
information which, (a) at the time of disclosure is generally available to the
public or in the public domain; (b) after disclosure becomes generally available
to the public or part of the public domain by publication or otherwise, except
by breach of this Agreement by Recipient; (c) Recipient can establish by
reasonable proof was in its possession at the time of disclosure by the
Disclosing Party; (d) Recipient received from a third party that (i) has the
right to disclose such information to Recipient and (ii) does not require such
information to be maintained confidential; or (e) is required to be disclosed in
compliance with applicable law or regulations or by order of a court or other
body of competent jurisdiction, provided that Recipient must give the Disclosing
Party prompt notice prior to such disclosure.
 
4.2  
Confidentiality Obligations.

Without the prior written consent of the Disclosing Party, the Receiving Party
shall not disclose to any other party the Confidential Information of the
Disclosing Party during the Term and for a period of five (5) years after the
expiration thereof.  The Receiving Party shall take all reasonable precautions
to protect the Confidential Information of the Disclosing Party.  Such
precautions shall involve at least the same degree of care and precaution that
the Receiving Party customarily uses to protect its own confidential or
proprietary information.
 
4.3  
Applicability of GRAMA to Utah.

Licensee acknowledges that Utah is subject to the Utah Governmental Records
Access and Management Act (“GRAMA”), Section 63-2-101 et seq., Utah Code Ann.
(1953), as amended.  Utah shall keep confidential Licensee’s Confidential
Information to the extent allowable under GRAMA and as provided in Section
53B-16-301 et seq., Utah Code Ann.  In order to be eligible for such protection
under GRAMA, Licensee’s Confidential Information disclosed to Utah must be in
written or other tangible form, marked as proprietary, and accompanied by a
written claim by Licensee stating the reasons that such information must be kept
confidential.
 


The University of Utah
Licensee:
U#: 5155
Page 3 of 8
 

--------------------------------------------------------------------------------

 
 
5.  
Payment

 
All dollar amounts referred to in this Agreement are expressed in United States
dollars without deductions for taxes, assessments, fees, or charges of any kind.
Payment will reference University of Utah case number U-5155.  All payments to
Utah will be made in U.S. dollars by check payable to “The University of Utah
Research Foundation” and sent to:
 
University of Utah
c/o Technology Commercialization Office
Attn:  Accounts Receivable
615 Arapeen Drive, Suite 310
Salt Lake City, UT 84108
 
 
6.  
Term and Termination

 
6.1  
Termination at End of Term.

This Agreement shall automatically terminate on the expiration of the Term,
unless sooner terminated as provided in this Article 6.
 
6.2  
Termination by Licensee.

Licensee shall have the right to terminate this Agreement at any time upon
ninety (90) days prior written notice to Utah.
 
6.3  
Termination by Utah.

Utah, at its option, may immediately terminate this Agreement, upon delivery of
written notice to Licensee of Utah’s election to terminate, if any of the
following occur:
 
a.  
Licensee shall cease to carry on its business; or

 
b.  
Upon any material breach of this Agreement by Licensee, if Licensee fails to
cure the breach within thirty (30) days after receipt of a written notice of the
breach.

 
6.4  
Effect of Termination.

Nothing herein shall be construed to release either party from any obligation
that matured prior to the termination of this Agreement.  Articles 4, 8, 9, 10,
11, 13, and 15 shall survive the termination of this Agreement.
 
 
7.  
Export Compliance

 
Licensee acknowledges that the Arms Export Control Act (AECA), including its
implementing International Traffic In Arms Regulations (ITAR,) and the Export
Administration Act (EAA), including its Export Administration Regulations (EAR),
are some (but not all) of the laws and regulations that comprise the U.S. export
laws and regulations. Licensee further acknowledges that the U.S. export laws
and regulations include (but are not limited to): (1)  ITAR and EAR
product/service/data-specific requirements; (2) ITAR and EAR ultimate
destination-specific requirements; (3) ITAR and EAR end user-specific
requirements; (4) ITAR and EAR end use-specific requirements; (5) Foreign
Corrupt Practices Act; and (6) anti-boycott laws and regulations. Licensee will
comply with all applicable export laws and regulations of the U.S. Government
(and other applicable U.S. laws and regulations) pertaining to the Transferred
Tangible Property (including any associated products, items, articles, computer
software, media, services, technical data, and other information). Licensee
certifies that it will not, directly or indirectly, export (including any deemed
export), nor re-export (including any deemed re-export) the Transferred Tangible
Property (including any associated products, items, articles, computer software,
media, services, technical data, and other information) in violation of U.S.
export laws and regulations or other applicable U.S. laws and regulations.
 


The University of Utah
Licensee:
U#: 5155
Page 4 of 8
 

--------------------------------------------------------------------------------

 
 
8.  
Disclaimer of any Representations and Warranties

 
EXCEPT AS PROVIDED IN EXHIBIT A, LICENSEE ACKNOWLEDGES AND AGREES THAT UTAH
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
TRANSFERRED TANGIBLE PROPERTY INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF ANY
PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS OF ANY OTHER PARTY.
 
 
9.  
Limit of Liability

 
IN NO EVENT WILL UTAH BE LIABLE FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR
EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY)
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSFERRED TANGIBLE
PROPERTY, REGARDLESS OF WHETHER UTAH KNOWS OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGES. UTAH’S AGGREGATE LIABILITY FOR ALL DAMAGES OF ANY
KIND RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE
AMOUNTS PAID BY LICENSEE TO UTAH UNDER THIS AGREEMENT. THE FOREGOING EXCLUSIONS
AND LIMITATIONS WILL APPLY TO ALL CLAIMS AND ACTIONS OF ANY KIND, WHETHER BASED
ON CONTRACT, TORT (INCLUDING, WITHOUT LIMITATION, NEGLIGENCE), OR ANY OTHER
GROUNDS.
 
 
10.  
Indemnification

 
Licensee agrees to indemnify, defend and hold harmless Utah, its officers,
employees, and agents from and against any losses, claims, demands, or causes of
action whatsoever, including without limitation those arising on account of any
injury or death of persons or damage to property caused by, arising out of, or
resulting from, the exercise or practice of the license granted hereunder, or
other use of the Transferred Tangible Property, by Licensee, any Affiliate, or
their respective officers, employees, agents, or other representatives.
 
 
11.  
Assignment

 
Neither this Agreement nor any right or obligation of Licensee or any Affiliate
may be assigned, pledged or encumbered by Licensee or such Affiliate, whether
voluntarily or involuntarily, by operation of law or otherwise, without the
prior written consent of Utah, which consent may be withheld for any reason.
 


The University of Utah
Licensee:
U#: 5155
Page 5 of 8
 

--------------------------------------------------------------------------------

 
 
12.  
Use of Name

 
Licensee shall not use the names or trademarks of Utah, nor any adaptation
thereof, nor the names of any of its employees, in any advertising, promotional
or sales literature without prior written consent obtained from Utah, in each
case.
 
 
13.  
Notices

 
Any notice or other communication of the parties required or permitted to be
given or made under this Agreement will be in writing and be deemed effective
when sent to the address set forth below by certified or registered mail,
postage prepaid, return receipt requested or by internationally recognized
overnight courier. Notices required under this Agreement may not be delivered
via e-mail.
 
In the case of Utah to:
 
University of Utah
c/o Technology Commercialization Office
Attn: James Thompson
615 Arapeen Drive, Suite 310
Salt Lake City, UT 84108
Phone: 801-213-3564
Fax: 801-581-7538
E-mail:   james.thompson@tco.utah.edu
 
or in the case of Licensee to:
 
Stem Cell Assurance
Attn: Francisco Silva
555 Heritage Drive, Suite 130
Jupiter, Florida 33458
Phone: (561) 904-6070
Fax: (561) 429-5684
E-mail: fj74582@gmail.com
 
14.  
General Provisions

 
14.1  
Binding Effect

This Agreement is binding upon the parties hereto, their respective executors,
administrators, heirs, successors and permitted assigns.
 
14.2  
Construction of Agreement

Headings are included for convenience only and will not be used to construe this
Agreement. The parties acknowledge and agree that both parties participated in
negotiating the provisions of this Agreement; therefore, both parties agree that
this Agreement shall not be construed more favorably toward one party than the
other party, regardless of which party primarily drafted the Agreement.
 
14.3  
Enforcement

In the event either party commences any proceeding against the other party with
respect to this Agreement, the prevailing party (as determined by the authority
before whom such proceeding is commenced) will be entitled to recover reasonable
attorneys’ fees and costs as may be incurred in connection therewith in addition
to any such other relief as may be granted.
 


The University of Utah
Licensee:
U#: 5155
Page 6 of 8
 

--------------------------------------------------------------------------------

 
14.4  
Compliance with Laws

Licensee will comply with all applicable federal, state and local laws and
regulations, including, without limitation, all export laws and regulations.
 
14.5  
Governing Law

This Agreement shall be interpreted and construed in accordance with the laws of
the State of Utah, without application of any choice of law principles.
 
14.6  
Modification

Any modification of or amendment to this Agreement will be effective only if it
is in writing and signed by duly authorized representatives of all parties
hereto.
 
14.7  
Severability

If any part of this Agreement is for any reason found to be unenforceable,
invalid, or void, all other parts will remain enforceable.
 
14.8  
Third Party Beneficiaries

Nothing in this Agreement, express or implied, is intended to confer any
benefits, rights or remedies on any entity, other than the parties and their
successors and permitted assigns.
 
14.9  
Waiver

Neither party will be deemed to have waived any of its rights under this
Agreement unless the waiver is in writing and signed by such party.
 
14.10  
Entire Agreement

This Agreement constitutes the entire Agreement between the parties regarding
the subject matter hereof, and supersedes all prior written or verbal
agreements, representations and understandings relative to such matters.
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.
 
University of Utah, a body politic and corporate of the State of Utah
 
 
 
/s/ Thomas Parks
Name: Thomas N. Parks
Title: Vice Pres. for Research
Date: 8/22/11
BioRestorative Therapies, a Nevada Corporation
 
 
 
/s/ Mark Weinreb
Name: Mark Weinreb
Title: CEO
Date: 8/16/11                                              
University of Utah Research Foundation, a Utah non-profit corporation
 
 
 
/s/ Thomas Parks
Name: Thomas N. Parks
Title: President
Date: 8/22/11          
 



 


The University of Utah
Licensee:
U#: 5155
Page 7 of 8
 

--------------------------------------------------------------------------------

 
“Exhibit A”
 


 


 
Tangible Property:
 
Discarded adipose tissue from surgical operations (approximately a 2”x2” tissue
section).  Transferred Tangible Property upon delivery must not be known to be
Contaminated which would render such Transferred Tangible Property unusable for
research and development, in addition Licensee will not accept any  Transferred
Tangible Property that is known to be Contaminated with any human pathogens
(“Contamination” shall be defined as possessing human or other pathogens
rendering Transferred Tangible Property unusable for research and
development).  If it is found that Transferred Tangible Property is
Contaminated, Licensee is entitled to receive replacement Transferred Tangible
Property at no cost.  Licensee must notify Utah within 5 working days of receipt
if Transferred Tangible Property is Contaminated.  If Transferred Tangible
Property is deemed to be Contaminated Utah, at its discretion, may test and/or
review Licensee’s data on said Transferred Tangible Property.  If Utah’s testing
shows Transferred Tangible Property is NOT Contaminated and upon written consent
of Licensee and Utah, a third party (agreed upon by both Licensee and Utah) will
be contracted to test Transferred Tangible Property for Contamination.  If the
third party testing confirms Transferred Tangible Property is Contaminated Utah
shall pay the direct costs associated with the third party testing and will
replace Transferred Tangible Property at no cost to Licensee however Utah’s
liability to Licensee is limited only to replacement of Transferred Tangible
Property.  If the third party testing shows Transferred Tangible Property is NOT
Contaminated Utah shall not be obligated to provide additional Transferred
Tangible Property at no cost and Licensee shall pay the direct costs associated
with the third party testing of the Transferred Tangible Property in question.
 


 





The University of Utah
Licensee:
U#: 5155
Page 8 of 8
 
 

--------------------------------------------------------------------------------

 
